J. S62042/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     v.                   :
                                          :
GLEN EDWARD POLSTER,                      :         No. 335 EDA 2018
                                          :
                          Appellant       :


          Appeal from the Judgment of Sentence, December 15, 2017
                in the Court of Common Pleas of Bucks County
              Criminal Division at No. CP-09-SA-0000552-2017


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED NOVEMBER 20, 2018

        Glen Edward Polster appeals pro se from the December 15, 2017

judgment of sentence imposing a $200 fine and the costs associated with his

prosecution after he was found guilty of the summary traffic offense of

driving while operating privilege is suspended or revoked.1       After careful

review, we affirm.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

             On June 20, 2017, [a]ppellant was issued a citation
             by Falls Township Police Officer Jeffrey Omlor for
             Driving While Operating Privilege is Suspended or
             Revoked, Non-DUI related, 75 Pa.C.S.[A.] § 1543(a).
             On July 10, 2017, [a]ppellant entered a guilty plea to
             the charge before the Honorable Jan Vislosky of
             Magisterial District Court 07-1-10. On August 7,

1   75 Pa.C.S.A. § 1543(a).
J. S62042/18


          2017, [a]ppellant filed a Notice of Appeal from his
          summary conviction. A hearing originally scheduled
          for October 20, 2017, was continued at [a]ppellant’s
          request    and    subsequently    rescheduled    for
          December 15, 2017.

          On December 7, 2017, [a]ppellant filed a 36-page
          [pro se] “Brief in Support of Notice for Dismissal for
          Lack of Jurisdiction” along with a 4-page
          “Respondent’s Special Appearance, Formal Notice of
          Declination to Plead and Answer Form of Demur” and
          a 4-page “Affidavit of Glen Edward Polster – Not
          Engaged in Commerce or ‘Transportation’” in which
          he apparently attempted to argue that he had a
          constitutional right to operate a motor vehicle on
          public roadways without a valid driver’s license.
          Appellant, therefore, argues that the courts have no
          jurisdiction to enforce any citations issued in
          violation of his perceived constitutionally protected
          rights.

          After we rejected [a]ppellant’s argument at the
          hearing de novo on December 15, 2017, and denied
          his motion to dismiss, Officer Omlor testified that at
          the time of the traffic stop, [a]ppellant was unable to
          present a driver’s license, and informed the [o]fficer
          “that he did not need one.” Officer Omlor ran a
          check and discovered that [a]ppellant’s operating
          privileges were currently suspended. He then
          obtained a certified copy of [a]ppellant’s driving
          record[,] which reflected that [a]ppellant “has been
          under suspension for quite some time,” with his first
          suspension effective on August 19, 2013, and the
          most recent suspension effective as of July 18, 2017.
          Appellant then testified that he was “here on special
          appearance” and was “not agreeing to a plea or
          anything,” and repeated his argument that the
          “Transportation Code applies to commercial activity.”
          At the conclusion of the hearing, we determined that
          the Commonwealth had proven all of the elements
          necessary for the charge of Driving While Operating
          Privilege is Suspended or Revoked, 75 Pa.C.S.[A.]
          § 1543(a), denied [a]ppellant’s appeal from his



                                   -2-
J. S62042/18


            summary conviction, and reinstated the sentence
            imposed by the District Court.

Trial court opinion, 3/15/18 at 1-2 (citation to notes of testimony omitted).

      This pro se appeal followed.     On January 24, 2018, the trial court

ordered appellant to file a concise statement of errors complained of on

appeal, in accordance with Pa.R.A.P. 1925(b), within 21 days.         Appellant

complied and the trial court filed its Rule 1925(a) opinion on March 15,

2018.2

      Appellant raises the following issues for our review:

            A.    Did the [trial court] error [sic] when he
                  rejected [a]ppellant[’]s motion and brief in
                  support of the motion to dismiss for lack of
                  jurisdiction and failure to state a cause of
                  action for which relieve [sic] can be granted
                  and his other pleadings, for which the
                  [a]ppellant relied upon for his believes [sic]
                  and defense to the patently frivolous and
                  spurious charges(s) brought against him?

            B.    Did the [trial court] error [sic] when he ruled
                  over [a]ppellant[’]s objections to terms us [sic]
                  by the prosecutor from the “transportation”
                  code?

            C.    Did sufficient evidence support the trial court’s
                  finding, purportedly by clear and convincing
                  evidence, that the Prosecutor for the

2  The docket indicates that appellant’s Rule 1925(b) statement was
time-stamped as filed on February 16, 2018, two days after the 21-day
deadline. However, this court accepted appellant’s pro se application to
amend, filed on September 21, 2018, which contains date-stamped copies of
U.S. Postal Service Certified Mail Form 3800 indicating that he timely filed
his Rule 1925(b) statement with both the Prothonotary and trial court on
February 14, 2018. U.S. Postal Service Certified Mail Form 3800 meets the
specifications of Pa.R.A.P. 121(e), relating to preservation of filing dates.


                                     -3-
J. S62042/18


                  Commonwealth/State         proved    beyond      a
                  reasonable doubt that they had jurisdiction
                  over    [a]ppellant    and    therefore   classify
                  [a]ppellant as someone engaged in a
                  privileged/commercial activity (for monetary
                  gain/compensation/hire) which would have
                  require [sic] him to have a current valid
                  “driver [sic]    license”    issued     by    the
                  Pennsylvania Department of “Transportation”
                  and since [a]ppellant is being charge [sic] as a
                  criminal, did the Prosecutor prove willfulness?

Appellant’s brief at 9-10 (emphasis omitted). For the ease of our discussion,

we have elected to address appellant’s claims in a slightly different order

than presented in his appellate brief.

      We begin by addressing appellant’s contention that the Commonwealth

failed to present sufficient evidence to sustain his conviction for driving while

operating privilege is suspended or revoked.       (Appellant’s brief at 42-51;

issue C.)

      Our standard of review in assessing whether there was sufficient

evidence to sustain appellant’s conviction is well settled.

            In reviewing the sufficiency of the evidence, we must
            determine whether the evidence admitted at trial
            and all reasonable inferences drawn therefrom,
            viewed in the light most favorable to the
            Commonwealth as verdict winner, is sufficient to
            prove every element of the offense beyond a
            reasonable doubt. As an appellate court, we may
            not re-weigh the evidence and substitute our
            judgment for that of the fact-finder. Any question of
            doubt is for the fact-finder unless the evidence is so
            weak and inconclusive that as a matter of law no
            probability of fact can be drawn from the combined
            circumstances.



                                      -4-
J. S62042/18

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009)

(citations omitted), appeal denied, 4 A.3d 1054 (Pa. 2010).

      Section 1543 of the Motor Vehicle Code, driving while operating

privilege is suspended or revoked, provides, in relevant part, as follows:

            (a)    Offense defined.--Except as provided in
                   subsection (b), any person who drives a motor
                   vehicle on any highway or trafficway of this
                   Commonwealth after the commencement of a
                   suspension, revocation or cancellation of the
                   operating privilege and before the operating
                   privilege has been restored is guilty of a
                   summary offense and shall, upon conviction,
                   be sentenced to pay a fine of $200.

75 Pa.C.S.A. § 1543(a).

      Viewing     the     evidence     in   the   light   most   favorable     to   the

Commonwealth, the verdict winner, we find that there was ample evidence

to sustain appellant’s conviction for driving while operating privilege is

suspended or revoked.             The record establishes that on June 20, 2017,

Officer Jeffrey Omlor of the Falls Township Police Department conducted a

lawful traffic stop of a white 2003 Ford SUV being driven by appellant in

Falls Township, Buck County, Pennsylvania. (Notes of testimony, 12/15/17

at 18-19.) Officer Omlor testified that appellant did not provide him with a

driver’s license when requested to do so and informed him that, “I don’t

need one.” (Id. at 21.) Upon discovering that appellant’s driver’s license

was   suspended,        Officer    Omlor    issued   appellant   a   traffic   citation,

No. C4048599-2, for driving while operating privilege is suspended or



                                            -5-
J. S62042/18

revoked.    (Id. at 22.)    Appellant’s certified driving record, which was

admitted into evidence at the trial de novo, indicates that appellant’s

driving privileges were suspended on August 19, 2013, and his suspension

remained in effect on June 20, 2017, the date Officer Omlor stopped his

vehicle.   (Id. at 23-24; see also “Certified Driver History,” 12/13/17;

Commonwealth exhibit C1.) Based on the foregoing, we find that appellant’s

claim that there was insufficient evidence to sustain his conviction for driving

while operating privilege is suspended or revoked must fail.

      The crux of appellant’s remaining claims is that the trial court lacked

jurisdiction to enforce the citation issued for his violation of the Motor

Vehicle Code because he was not engaged in commercial activity on the date

in question and possessed a constitutionally protected right to “travel free

and unencumbered” on public roadways without a valid driver’s license.

(Appellant’s brief at 24-41; issues A, B; see also notes of testimony,

12/15/17 at 10, 26-27.) This claim is meritless. “Subject matter jurisdiction

speaks to the competency of a court to hear and adjudicate the type of

controversy presented. Jurisdiction is purely a question of law; the appellate

standard of review is de novo and the scope of review is plenary.”

Commonwealth v. Elia, 83 A.3d 254, 265 (Pa.Super. 2013) (citations

omitted), appeal denied, 94 A.3d 1007 (Pa. 2014).

      As discussed, the evidence clearly establishes that appellant operated

a vehicle in Bucks County while his license was suspended. It is well settled



                                     -6-
J. S62042/18

that a trial court, like the Court of Common Pleas of Bucks County in the

instant matter, has jurisdiction over offenses which occur within “the

territorial   boundaries   of   the   judicial   district   in   which   it   sits[.]”

Commonwealth v. Seiders, 11 A.3d 495, 497 (Pa.Super. 2010) (citation

omitted); see also Commonwealth v. Soder, 905 A.2d 502, 503

(Pa.Super. 2006) (finding the court of common pleas had jurisdiction over

charges stemming from violations of the Motor Vehicle Code). Moreover, we

note that our supreme court has long recognized that “[o]perating a motor

vehicle is a privilege, not a right . . . [t]o obtain the benefit of such a

privilege, a driver must abide by the laws of the Commonwealth relating to

the privilege.” Alexander v. Commonwealth, Dept. of Transp., 880 A.2d

552, 561 (Pa. 2005) (citations omitted). Accordingly, appellant’s jurisdiction

claims are meritless.

       For all the foregoing reasons, we affirm appellant’s December 15, 2017

judgment of sentence.

       Judgment of sentence affirmed.        Appellant’s pro se application to

amend is granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/20/18



                                       -7-